ORDER

PER CURIAM.
Howard Limkeman was charged by information with trespass in the first degree, section 569.140 'RSMo 1994. In a bench trial, the court found defendant guilty. The defendant claims the trial court erred in finding sufficient evidence that a trespass occurred and in taking judicial notice of the time it would take the defendant to drive to the victim’s apartment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).